Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Crowder et al. [US PGPUB 20180309023] in view of Garner et al. [US PGPUB 20200118931] (hereinafter Crowder and Garner).

Regarding claim 1, Crowder teaches an alignment method of a diode (Para 46, Fig. 6), the alignment method comprising:
preparing a substrate (610 or 602/610, Para 43) provided with a plurality of through holes (Para 44) formed in a thickness direction (Fig. 6d);
locating diode (626, Para 46) to be aligned on the substrate in a state of being included in a suspension which provides buoyancy (Para 46); and

Crowder does not specifically teach a vertical alignment method of a micro light emitting diode (LED) which aligns a micro LED whose vertical width is greater than a lateral width.
However, the invention of Crowder is associated with light emitting diode (abstract) and wherein in an instance, light emitting diode is micro-LED (in view of the thickness 232 (Para 30, Fig. 2a).
In view of such teaching by Crowder (Fig. 2a), it would have been obvious to a person having ordinary skills in the art to have the diodes in Fig. 6 be micro-LED based on the rationale of simple substitution of one known element for another to obtain predictable results (MPEP 2143).
Referring to the invention of Garner, Garner teaches a method of aligning a physical object 130 (micro-LED, Para 25) in a substrate (Fig. 1),
wherein in the embodiment of Fig. 3, the physical object could be of various shape to in that of object 336 whose vertical width is greater than a lateral width (Fig. 3).
In view of such teaching by Garner, it would have been obvious to a person having ordinary skills in the art to have the device of Crowder combine the teachings of Garner based on the rationale of simple substitution of one known element for another to obtain predictable results (MPEP 2143).

Regarding claim 2, the modified device of Crowder teaches a vertical alignment method wherein the suspension including the micro LEDs is applied on an 

Regarding claim 3, the modified device of Crowder teaches a vertical alignment wherein each of the micro LEDs is provided so that a lower portion has a high density in comparison with an upper portion, and thus the lower portions of the LEDs having a relatively high density are guided to move in a downward direction in the suspension moving downward when the micro LEDs are aligned (as evident in the process of the combined invention and/or more specifically in view of how LED 336 of Garner is formed in the substrate).

Regarding claim 4, the modified device of Crowder teaches a vertical alignment wherein the micro LED is formed to have a diameter which is uniform from a lower end portion to an upper end portion (Crowder Fig. 2).
In view of such teaching by Crowder, it would have been obvious to a person having ordinary skills in the art to have the device of Crowder (Fig. 6) combine the teachings of Crowder (Fig. 2) based on the rationale of simple substitution of one known element for another to obtain predictable results (MPEP 2143).

Regarding claim 5, the modified device of Crowder specifically in view Garner teaches a vertical alignment wherein the micro LED is formed to have a diameter which gradually increases from an upper end portion to a lower end portion (LED 336, Garner, Fig. 3).

Regarding claim 6, the modified device of Crowder specifically in view Garner teaches a vertical alignment wherein the micro LED is formed to have a 

Regarding claim 7, the modified device of Crowder specifically in view Garner teaches a vertical alignment wherein the micro LED is fixed by crossing an upper inlet of the through hole of the substrate (Garner, Fig. 3).

Regarding claim 8, the modified device of Crowder specifically in view Garner teaches a vertical alignment wherein the substrate is provided so that each of the through holes has the same inner diameter from an upper side to a lower side thereof (Fig. 2, wherein hole in substrate 210 is cylindrical).

Regarding claim 9, the modified device of Crowder specifically in view Garner teaches a vertical alignment wherein the substrate is provided so that each of the through holes has an inclined portion in which an inner diameter is changed from an upper side to a lower side thereof (Garner Fig. 1).
In view of such teaching by Garner, it would have been obvious to a person having ordinary skills in the art to have the device of Crowder comprising the teachings Garner based on the rationale of simple substitution of one known element for another to obtain predictable results (MPEP 2143).

Regarding claim 10, the modified device of Crowder specifically in view Garner teaches a vertical alignment wherein the substrate (390, Garner Fig. 3) is provided so that each of the through holes has an inclined portion in which an inner diameter gradually decreases from an upper side to a lower side thereof (Fig. 3,), and 

Regarding claim 11, the modified device of Crowder specifically in view Garner teaches a vertical alignment wherein:
the substrate (390 or 340/390, Garner Fig. 3) is provided with various types of through holes having inner diameters of different sizes (Garner Fig. 3);
the micro LEDs are provided in various types having diameters of sizes corresponding to the various types of through holes (Garner Fig. 3); and
the LEDs are classified from large to small in size to be sequentially inserted into the through holes (Garner Fig. 3).

Regarding claim 15, the modified device of Crowder teaches a vertical alignment wherein the micro LED has a vertical width of 100 nm to 10 µm (Crowder Para 30, in view of the thickness of 232).

Regarding claim 16, the modified device of Crowder an LED assembly manufacturing method including a process of vertically aligning the micro LEDs on the basis of the substrate by the vertical alignment method of a micro LED of claim 1 (Fig. Fig. 6, Para 46).

Regarding claim 17, the modified device of Crowder an LED assembly manufacturing method of claim 16 (Fig. 6, Para 46).

Regarding claim 18, the modified device of Crowder a micro LED light emitting device including the LED assembly of claim 17 (Fig. 6, Para 46).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Crowder in view of Garner and further in view of Sasaki et al. [US PGPUB 20190355708] (hereinafter Sasaki).

Regarding claim 12, the modified device of Crowder specifically in view Garner teaches a vertical alignment wherein:
three types of through holes having inner diameters of different sizes form one group in the substrate (Garner Fig. 3).
The modified device of Crowder does not specifically disclose an R LED for red light emission, a G LED for green light emission, and a B LED for blue light emission are inserted into the three types of through holes forming the one group.
However, it is noted that the device of Crowder and Garner are related to a display device (Para 3).
Referring to the invention of Sasaki, Sasaki teaches a structure of display device which comprises plurality of pixel 108 comprises a first subpixel a first subpixel 110 which emits a blue color light, a second subpixel 114 which emits a red color light, and the third subpixel 118 which emits a green color light (wherein LEDs are used for the emitted colors; Para 24, Fig. 1A).
In view of such teaching by Sasaki, it would have been obvious to a person having ordinary skills in the art to have the modified device of Crowder comprise the teachings of Sasaki (using red, blue, and green LED) based on the rationale of combining prior art elements/teachings according to known methods to yield predictable results (MPEP 2143).

Regarding claim 14, the modified device of Crowder teaches the limitations of the claim upon which it depends.
The modified device of Crowder does not specifically disclose the limitations of claim 14.
Referring to the invention of Sasaki, Sasaki discloses a detailed structure of a LED 112 (Fig. 10) wherein the LED comprises:
a first conductive layer (1000, Para 41), an active layer (1002, Para 41), a second conductive layer (1004, Para 41) are sequentially located from a lower layer to an upper layer in micro LED (Fig. 10);
one of the first conductive layer and the second conductive layer is an n-type nitride semiconductor layer (Para 41); and
the other of the first conductive layer and the second conductive layer is a p-type nitride semiconductor layer (Para 41).
In view of such teaching by Sasaki, it would have been obvious to a person having ordinary skills in the art to have the modified device of Crowder comprise the teachings of based on the rationale of combining prior art elements/teachings according to known methods to yield predictable results (MPEP 2143).






1.    A vertical alignment method of a micro light emitting diode (LED) which aligns a micro LED whose vertical width is greater than a lateral width, the vertical alignment method comprising:

locating micro LEDs to be aligned on the substrate in a state of being included in a suspension which provides buoyancy; and
generating a pressure difference between an upper side and a lower side of the substrate and moving the suspension in a downward direction through the through holes of the substrate to induce the micro LEDs included in the suspension to be aligned in an upright state by being at least partially inserted into the through holes.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819